Citation Nr: 0329185	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service connected residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION


The veteran had active service from February 1961 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  After review, the claims folder discloses that 
pertinent evidence may remain outstanding.  The veteran's VA 
medical records note, in a February 2001 assessment, a five-
year history of depression and treatment under Kaiser by a 
Dr. Webster in Fort Worth, Texas, yet these medical records 
are not part of the claims folder.  The Board finds that 
these private medical records are relevant to the question of 
whether the veteran currently suffers from depression and 
when the depression was established.  The RO should make a 
request for these records.  

Additionally, under the VCAA, the VA has a duty to secure an 
examination or opinion if the evidence of record contains 
competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Because the etiology or approximate 
onset date of the current depression is unclear from the 
record, the Board finds that there is a duty to provide the 
veteran with an examination that includes an opinion 
addressing the contended causal relationship.  38 C.F.R. 
§ 3.159(c)(4)(C).  The Board notes that the veteran has 
failed to appear for his May 2003 scheduled examination.  
However, the Board finds that an examination would be helpful 
in order to establish a nexus for the depression as secondary 
to the service connected residuals of lung cancer and 
requests that the veteran submit to such an examination.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2. The RO should request all available 
records from Dr. Webster in Fort Worth. 

3.  The RO should contact the veteran to 
see if he is now willing to submit to a 
VA medical examination.  If so, the RO 
should arrange for the veteran to be 
scheduled for a VA psychiatric 
examination for the purpose of 
determining the nature, extent and 
etiology of any depression disorder that 
may be present.  The veteran's claims 
folder should be made available to the 
examiner for review and the examination 
report should reflect that such  review 
was done. The examiner's attention is 
directed to VA examiner Nudin's June 2002 
statement that the veteran's mental 
health problems are related to his 
medical condition; a June 2001statement 
by examiner Bell listing several 
stressors in the veteran's life including 
a pending court date; and a reported five 
year history of depression recorded in 
July 2001. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  

Following the review of the claims file, 
the clinical evaluation, and any tests 
that are deemed necessary, the examiner 
should opine whether it is at least as 
likely as not that any depression that 
may currently be present is causally 
related to service connected residuals of 
lung cancer.  The examiner should set 
forth the reasoning for any conclusions 
reached.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a depression with 
consideration of all evidence obtained 
since its Supplemental Statement of the 
Case (SSOC) was issued in December 2002.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC), which contains a summary of 
the evidence received since the December 
2002 SSOC, and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



